FILED
                             NOT FOR PUBLICATION                             FEB 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARISA ATIN,                                      No. 12-73240

               Petitioner,                        Agency No. A099-905-254

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Marisa Atin, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that the incidents of mistreatment

Atin suffered as a child and young adult, even cumulatively, rise to the level of

persecution. See id. at 1059-60 (two incidents of beating and robbery as a minor

and being accosted by mob did not compel finding of past persecution); Halim v.

Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (mistreatment as youth and beating

by rioters did not compel finding of past persecution). Further, substantial

evidence supports the agency’s finding that Atin failed to establish a well-founded

fear of persecution because, even under disfavored group analysis, she did not

demonstrate sufficient individualized risk. See id. at 979 (petitioner failed to show

he was individually targeted or likely to be individually targeted where he “failed

to offer any evidence that distinguishes his exposure from those of all other ethnic

Chinese Indonesians”); cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004).

Accordingly, Atin’s asylum claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73240